                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,                                          Case No. 1:17-cr-695-JMC

v.

CHARMAINE PERALTA,

       Defendant.

              ORDER SCHEDULING SENTENCING HEARING AND
          GRANTING DEFENDANT’S UNOPPOSED MOTION TO PERMIT
         HER APPEARANCE TELEPHONICALLY AT ANY RE-SENTENCING

       On April 19, 2019, the United States Court of Appeals for the Tenth Circuit remanded the

above-styled criminal action for resentencing. On May 23, 2019, Defendant filed an unopposed

motion to permit her appearance telephonically at any resentencing.

       Federal Rule of Criminal Procedure 43(c) allows a defendant who has pleaded guilty to

waive her right to be present during sentencing. In her motion, Defendant indicates that the

government does not oppose this request. For good cause shown, the Court GRANTS Defendant’s

unopposed motion to permit her appearance telephonically at the resentencing.

       Counsel for the parties shall appear before the Court for Defendant’s Sentencing Hearing

on June 17, 2019 at 10:00 a.m. at the United States Courthouse, 500 N. Richardson, Roswell,

N.M. 88201. The parties shall each file a sentencing memorandum on or before June 10, 2019.

       IT IS SO ORDERED.

                                                           Entered for the Court
                                                           this the 30th day of May, 2019

                                                           /s/ Joel M. Carson III______
                                                           Joel M. Carson III
                                                           United States Circuit Judge
                                                           Sitting by Designation
